PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/621,345
Filing Date: 12/11/2019
Appellant(s): Emoto, et al.

__________________
Marcus R. Mickney (Reg. No. 44,941)
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 06/23/2022 and 07/18/2022 appealing from the Office action mailed (Pre-Brief Appeal Conference 04/22/2022 and final rejection 01/26/2022).



The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following ground(s) of rejection are applicable to the appealed claims:

 (1) Evidence Relied Upon
Applicants have filed multiple related applications. The related reference Emoto, et al. US Patent application No. 16/633516 (corresponds USPGPub. No. 2020/0224916 A1) now USP No. 11,326,801 B2 as Non-Statutory Double Patenting rejection. 

(2) Grounds of Rejection
Non-Statutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1-6 are rejected on the ground of double patenting over claims of copending application under NOA of Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the referenced and is covered in the copending application under NOA of Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/621345 
US Application 16/633516 (corresponds USPGPub. No. 2020/0224916 A1)
Title 
ENVIRONMENTAL EQUIPMENT CONTROL APPARATUS
ENVIRONMENTAL APPARATUS CONTROLLER
Claim 1. An environmental equipment control apparatus for controlling a plurality of types of environmental equipment, comprising: 
an electronic controller including 
a grasping unit that grasps current physical and mental state information about a current physical and mental state of a user, environmental situation information, and target relationship information representing a relationship between a target physical and mental state and the current physical and mental state; 

learning control plan output means that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance with the current physical and mental state information, the environmental situation information, and the target relationship information; and 
a selection control unit that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan, 
wherein the learning control plan output means learns to update a method for specifying the control change plan to be output, by using a physical and mental state of the user changed by executing the control change plan selected by the selection control unit.
1. An environmental apparatus controller configured to perform control over a plurality of environmental apparatuses of different types, the environmental apparatus controller comprising: 
a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user, environmental situation information, and target relationship information representing a relationship between a target mental and physical condition and the current mental and physical condition; 
learning control plan output means configured to output a plurality of control change plans according to the current mental and physical condition information, the environmental situation information, and the target relationship information, each of the plurality of control change plans including a different combination of control states for each of the plurality of environmental apparatuses; 
a selection control unit configured to select, based on a predetermined condition, one control change plan among the plurality of control change plans output by the learning control plan output means, the selecting being executed by rotation such that the same control change plan is not selected twice in succession, and execute the one control change plan, and a learning data accumulation unit that stores, as a piece of learning data, the one control change plan in association with an amount of change in the mental and physical condition of the user, the learning control plan output means being further configured to perform learningPage 2 of 13Appl. No. 16/633,516Amendment dated December 29, 2021 Reply to Office Action of September 13, 2021such that a method of determining the plurality of control change plans to be output is updated when a number of pieces of the learning data is greater than or equal to a predetermined number.
Claims 2-6 are also similar to the claims of the co-pending application under NOA of the application No. 16/633516 (corresponding PGPub. No. 2020/0224916 A1.


	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending application under NOA of Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “learning control plan output means that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance with the current physical and mental state information, the environmental situation information, and the target relationship information” of the application is equivalent to the limitation “learning control plan output means configured to output a plurality of control change plans according to the current mental and physical condition information, the environmental situation information, and the target relationship information” of the co-pending application under NOA) in scope and they use the similar limitations and produce the same end result of controlling environments based on physical and mental state of the user.  
This is an obviousness-type double patenting rejection. The filing of a terminal disclaimer may overcome this rejection. See MPEP § 804 and 1490 (VI) D.

(3) Response to Argument
Remarks: Examiner respectfully asserts that it should be bear on mind that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

As set forth in the office action, all of the pending claims are obvious to Nonstatutory Double Patenting by the reference Emoto, et al. US Patent Application No. 16/633516 (corresponds USPGPub. No. 2020/0224916 A1) now USP No. 11,326,801 B2, cited reference either explicitly or inherently the claim the same subject matter.  

ISSUE: WHETHER CLAIMS 1-6 ARE OBVIOUS UNDER Nonstatutory Double Patenting by the reference Emoto, et al. US Patent Application No. 16/633516 (corresponds USPGPub. No. 2020/0224916 A1) now USP No. 11,326,801 B2.			     

Appellant's Arguments:
Argument under II: As to page 6-9, applicant argues that the recited limitation in the independent claim 1 “selection control unit that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan” is different than the limitation of the USP No. 11,326,801(Application No. 16/633516 USPGPub. No. 2020/0224916 A1). 
Response: Examiner respectfully disagrees because of the comparison table 
of the instant application and reference as given below:

Instant Application No. 16/621345 
USP No. 11,326,801(Application No. 16/633516 USPGPub. No. 2020/0224916 A1)
Title 
ENVIRONMENTAL EQUIPMENT CONTROL APPARATUS
ENVIRONMENTAL APPARATUS CONTROLLER

Claim 1. An environmental equipment control apparatus for controlling a plurality of types of environmental equipment, comprising: 
an electronic controller including 
a grasping unit that grasps current physical and mental state information about a current physical and mental state of a user, environmental situation information, and target relationship information representing a relationship between a target physical and mental state and the current physical and mental state; 

learning control plan output means that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance with the current physical and mental state information, the environmental situation information, and the target relationship information; and 

a selection control unit that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan, 

wherein the learning control plan output means learns to update a method for specifying the control change plan to be output, by using a physical and mental state of the user changed by executing the control change plan selected by the selection control unit.
1. An environmental apparatus controller configured to perform control over a plurality of environmental apparatuses of different types, the environmental apparatus controller comprising: 
a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user, environmental situation information, and target relationship information representing a relationship between a target mental and physical condition and the current mental and physical condition; 
learning control plan output means configured to output a plurality of control change plans according to the current mental and physical condition information, the environmental situation information, and the target relationship information, each of the plurality of control change plans including a different combination of control states for each of the plurality of environmental apparatuses; 
a selection control unit configured to select, based on a predetermined condition, one control change plan among the plurality of control change plans output by the learning control plan output means, the selecting being executed by rotation such that the same control change plan is not selected twice in succession, and execute the one control change plan, and a learning data accumulation unit that stores, as a piece of learning data, the one control change plan in association with an amount of change in the mental and physical condition of the user, the learning control plan output means being further configured to perform learningPage 2 of 13Appl. No. 16/633,516Amendment dated December 29, 2021 Reply to Office Action of September 13, 2021such that a method of determining the plurality of control change plans to be output is updated when a number of pieces of the learning data is greater than or equal to a predetermined number.

Conclusion: The conflicting claim language are not identical, but they are substantially similar. They use the similar limitations and produce the same end result of controlling environments based on physical and mental state of the user. Thereby, claim language and concept of the instant application (No. 16/621345) is similar and broader with respect to the Patent (USP No. 11,326,801 Appl. No. 16/633516 and USPGPub. No. 2020/0224916 A1). Therefore, non-statutory double patenting (NDP) is proper and Applicant’s arguments are not persuasive.

  
	Argument under III: As to pages 9-10, applicant argues that “Terminal Disclaimer Cannot be Filed” because, the instant application #16/621345 is owned by only Daikin and the USP No. 11,326,801 B2 (application No. 16/533516) is jointly owned by Daikin and NEC. 
Response: Examiner respectfully disagrees because of the comparison table of the information of the instant application and the reference as given below:

Instant Application No. 16/621345 
USP No. 11,326,801 (Application No. 16/633516 USPGPub. No. 2020/0224916 A1)
Foreign 
App date
07/26/2017 
(JP 2017-144974)
07/26/2017 
(JP 2017-144975)
PCT Appl date
07/24/2018 
(PCT/JP2018/027667)
07/24/2018
(PCT/JP2018/027723)
Owner
Daikin
Daikin and NEC
Inventors
1. EMOTO; Shiori 
2. NISHINO; Atsushi
3. HASHIMOTO; Satoshi 
4. HORI; Shouta
5. NAKASE; Junya

1. Emoto; Shiori 
2. Nishino; Atsushi 
3. Hashimoto; Satoshi 
4. Hori; Shouta 
5. Nakase; Junya  
6. Tsujikawa; Masanori 
7. Kiuchi; ukihiro 
8. Ogatsu; Toshinobu
Comparing the application date, owner/owners, inventors and title of the instant application (No. 16/621345) and the patent (USP No. 11326801 US Appl. No. 16/633516 USPGPub. No. 2020/0224916 A1) are invention resulting from activities undertaken within the scope of a joint research agreement. 
The claim language and concept of the instant application (No. 16/621345) is similar and broader with respect to the Patent (USP No. 11326801 Appl. No. 16/633516 and USPGPub. No. 2020/0224916 A1). Therefore, non-statutory double patenting (NDP) is proper. See MPEP 1490 (VI) D.
Thereby, terminal disclaimer is needed to overcome the double patenting issue.

  




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Md Azad/
Primary Examiner, Art Unit 2119



Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee:  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.